Citation Nr: 1019375	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-10 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps and has been found to be permanently and totally 
disabled.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 administrative decision by 
the Department of Veterans Affairs (VA) Atlanta Regional 
Office (RO) in Decatur, Georgia, which denied the appellant's 
request for DEA benefits under the Chapter 35 program.

The appellant requested a hearing at the RO before a Veterans 
Law Judge. However, he failed to report for a hearing 
scheduled in April 2010.


FINDINGS OF FACT

1. Effective September 16, 1997, the Veteran was found to be 
permanently and totally disabled.  He was so notified by the 
RO on April 14, 1998.

2. The end date for the appellant's eight-year period of 
eligibility for DEA benefits was April 14, 2006.

3.  In June 2008 the appellant filed a formal claim for DEA 
benefits.  

4.  The appellant's period of eligibility for DEA benefits 
expired prior to the submission of his claim, and he meets 
none of the legal criteria for a modification or extension of 
the period of eligibility for educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041, 21.3043 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Court has held that where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
which could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003). 
Accordingly, the Board will now proceed to adjudicate the 
merits of the appeal.

Basic eligibility for DEA benefits is established in one of 
several ways, including being a child of a veteran who has a 
permanent and total disability evaluation.  38 U.S.C.A. § 
3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this 
case, the appellant's eligibility for DEA benefits derives 
from his status as a child of a permanently and totally 
disabled Veteran.  

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is either his or her 18th 
birthday or the date of his or her successful completion of 
secondary schooling, whichever is the earlier date.  38 
C.F.R. § 21.3041(a).  This beginning date may be tolled 
(i.e., delayed) in certain situations, including when the 
Veteran's permanent and total disability rating is assigned 
after the child reaches age 18, but before the child becomes 
26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that 
case, the beginning date of eligibility will be the effective 
date of the permanent and total disability rating or the date 
of notification to the Veteran of such rating, whichever is 
more advantageous to the child.  Id.  
In the current case, the appellant was born on August [redacted], 
1974.  The Veteran was granted entitlement to individual 
unemployability in a March 1998 rating decision, effective 
September 16, 1997.  Notice of the decision was provided to 
the Veteran on April 14, 1998.  At that time, the appellant 
was 23 years of age.  Accordingly, the beginning date for the 
utilization of DEA benefits was tolled until April 14, 1998-
the date the Veteran received notification of the assignment 
of a permanent and total disability evaluation. 

The basic ending date for DEA benefits is the child's 26th 
birthday. 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  
However, if the effective date of the permanent and total 
disability rating, or notification of the rating, occurs when 
the child is between the ages of 18 and 26, the ending date 
will be 8 years from such effective date or date of 
notification, whichever is more advantageous to the child.  
38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending 
date can be extended if, among other things, the child 
suspends his program due to conditions determined by VA to 
have been beyond his control; for example, if immediate 
family obligations beyond his control require him to take 
employment, or pursuit of his program is precluded because of 
illness, or he is ordered to active duty or involuntarily 
ordered to full-time National Guard duty.  38 U.S.C.A. § 
3512; 38 C.F.R. §§ 20.3041(g), 21.3043.

The appellant filed a claim for DEA benefits in June 2008, 
when he was 33 years old, and indicated that he planned to 
pursue an Associate in Arts Degree.  The RO denied the 
appellant's claim in a June 2008 administrative decision, 
based upon its determination that the appellant's eight-year 
period of eligibility for benefits under Chapter 35 had 
expired on April 14, 2006.  The appellant contends that the 
period of eligibility should be extended as he was unaware of 
his entitlement to DEA benefits until November 2007 and did 
not know the period of eligibility had an end date.  

Extensions to ending dates are only applicable where the 
beneficiary child is already in receipt of Chapter 35 
educational assistance benefits and is pursuing his or her 
education, but has had to stop because of certain events 
beyond his or her control.  An extension is also available if 
an eligible child is ordered to active duty or involuntarily 
ordered to full-time National Guard duty during his period of 
eligibility.  38 C.F.R. § 21.3041(h).

Here, the appellant had not begun a program of education 
before his period of eligibility under Chapter 35 expired, 
and he has presented no evidence of any military service 
during his period of eligibility, so the provisions of 38 
C.F.R. § 21.3041(g) and (h) are not applicable.  While the 
Board is aware of, and sympathetic toward, the appellant's 
arguments, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.

The appellant's contentions are essentially equitable in 
nature, i.e., that he missed the running out of his Chapter 
35 entitlement period through no fault of his own and 
therefore should be permitted to utilize those benefits 
outside the ordinarily required time period.  The Board, 
however, is bound by the statutes and regulations discussed 
above, and is without authority to grant a claim for benefits 
solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; 
McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).

In view of the foregoing, the Board must find that the 
appellant is not eligible to receive educational assistance 
benefits under Chapter 35, as a matter of law.  See Sabonis, 
supra.  Moreover, the Board notes that where the law, rather 
than the facts, is dispositive, the reasonable-doubt/benefit- 
of-the-doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 are not for application.




ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


